Chief Justice Steele
delivered tbe opinion of tbe court: •
On November 12, 1895, tbe appellant, a corporation of tbe state of Missouri, recovered a judgment in tbe circuit court of Jackson county,' Missouri, against Millard V. Ingram in tbe sum of $2,967.56.
Ingram died intestate at Excelsior Springs-, Missouri, on November 15, 1903, and on December 1, 1903, letters of administration were issued to William W. Ingram, appellee, by tbe county court of Boulder .county. On November 29, 1904, tbe claim of tbe appellant was filed against tbe estate. Tbe claim was based upon tbe judgment of tbe Missouri court. Attacbed to tbe claim as an exbibit is a certified copy of tbe order of tbe court, showing á default judgment against Ingram in tbe sum of $2,-967.56 on November 12, 1895, and in addition thereto, and as a part of its claim, tbe affidavit of thé *204secretary of the corporation, setting forth facts which, it is claimed, interrupted the running of the statute of limitations.
To the claim and affidavit the administrator interposed a demurrer, upon the grounds:
1. That the claim accrued without the state of Colorado upon the judgment of a court of record more than six years before the filing of said claim.
2. That the claimant, being a foreign corporation, has no legal capacity to sue, having failed to comply with the statutes of this state.
3. The claim and affidavit in support thereof do not state facts sufficient to constitute a cause of action.
The court overruled the demurrer as to the second and third grounds, and sustained it as to the first ground. The claimant elected to stand by its claim, and to not further plead. The claimant appealed to the court of appeals. It assigns as error the sustaining of the demurrer, and the administrator assigns as cross-error the overruling of the demurrer.
There are very many reasons for affirming the judgment, but we shall not present them, because we have, in the case of Moore, Adm;■». Ingram, Admr., decided at this term of the court, cted a judgment which will result in the ultimate satisfaction of appellant’s claim.
The judgment is affirmed. Affirmed.
Mr. Justice Campbell and Mr. Justice Musser concur.